[Cite as Wasinski v. PECO II, Inc., 2009-Ohio-2615.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                             CRAWFORD COUNTY



JODI D. WASINSKI,

        APPELLEE,
        CROSS-APPELLANT,                               CASE NO. 3-08-14

        v.

ADMINISTRATOR, BUREAU OF
WORKERS’ COMPENSATION,

        APPELLANT,
        CROSS-APPELLEE,
        -AND-                                          OPINION

PECO II, INC.,

        APPELLEE.


JODI D. WASINSKI,

        APPELLEE,
        CROSS-APPELLANT,                               CASE NO. 3-08-16

        v.

ADMINISTRATOR, BUREAU OF
WORKERS’ COMPENSATION,

        APPELLANT,
        CROSS-APPELLEE,
        -AND-                                          OPINION

PECO II, INC.,

        APPELLEE.
Case No. 3-08-14 and 3-08-16




            Appeal from Crawford County Common Pleas Court
                       Trial Court No. 06-CV-0068

                           Judgments Affirmed

                      Date of Decision:   June 8, 2009




APPEARANCES:

      Nancy H. Rogers and Kevin J. Reis for Appellant/Cross-Appellee,
Administrator, Ohio Bureau of Workers’ Compensation


      Jetta Mencer for Appellee/Cross-Appellee, Jodi D. Wasinski




                                    -2-
Case No. 3-08-14 and 3-08-16


SHAW, P.J.

       {¶1} Appellant/Cross-Appellee, Administrator, Ohio Bureau of Workers’

Compensation (“BWC”) appeals from the June 2, 2008 Judgment Entry of the

Court of Common Pleas, Crawford County, Ohio ordering that Appellee/Cross-

Appellant Jodi D. Wasinski (“Wasinski”) is entitled to participate in the benefits

of the workers’ compensation fund for postural tachycardia syndrome and major

depression, single episode.

       {¶2} Appellee/Cross-Appellant Wasinski cross-appeals from the February

8, 2008 Order of the Crawford County Court of Common Pleas dismissing the

issue of autonomic neuropathy, excluding the testimony of Robert Jones, M.D.,

and determining that the issues of concussion and loss of consciousness were

barred by the doctrine of res judicata and collateral estoppel. Wasinski also cross-

appeals from a separate February 8, 2008 Order of the Crawford County Court of

Common Pleas denying her motions in limine to exclude the testimony of Dr.

Satish Raj, M.D., Dr. Gerald Steiman, M.D., and Dr. Donald Weinstein, Ph.D.

Additionally, Wasinski cross-appeals from the February 11, 2008 Journal Entry of

the Crawford County Court of Common Pleas excluding the testimony of Dr. Blair

Grubb, M.D.

       {¶3} This matter involves a workers’ compensation case arising as an

appeal to the Crawford County Court of Common Pleas filed pursuant to Ohio



                                        -3-
Case No. 3-08-14 and 3-08-16


Revised Code section 4123.512.       Wasinski was employed by PECO II, Inc.

(“PECO”), a company doing business in Crawford County, Ohio. On or about

January 20, 2001 Wasinski was injured in an automobile accident while in Dallas,

Texas on a business trip in the course of her employment with PECO. Wasinski

filed an application for payment of compensation and benefits with the Industrial

Commission of Ohio under the Ohio Workers’ Compensation Act. This claim was

assigned Claim No. 01-318906 and was allowed by the Industrial Commission of

Ohio (“Industrial Commission”) for injuries described as contusion to scalp and

left knee, cervicothoracic strain, and lumbosacral strain. These conditions are not

in dispute in the present appeal.

       {¶4} On February 7, 2003 Wasinski moved to have Claim No. 01-

0318906 modified to include the following additional allowances:        (1) major

depression single episode and moderate conversion disorder; (2) deferred with

dependent traits; (3) multiple pain sites and neurological symptoms; and (4) pain

symptoms and neurological symptoms, moderate.          Wasinski’s motion for the

additional allowances was heard by a District Hearing Officer on July 23, 2003

and was denied. Wasinski’s motion was then heard by a Staff Hearing Officer on

September 15, 2003 and was denied.            Wasinski’s appeal to the Industrial

Commission was refused on October 11, 2003.




                                        -4-
Case No. 3-08-14 and 3-08-16


      {¶5} On December 8, 2003 Wasinski filed an appeal of the October 11,

2003 decision of the Industrial Commission with the Cuyahoga County Court of

Common Pleas pursuant to R.C. 4123.512.        This case was transferred to the

Crawford County Court of Common Pleas and assigned Case No. 04-CV-011.

However, on February 23, 2004 this case was dismissed without prejudice

pursuant to Civ.R. 41(a)(1).     On February 14, 2006 Wasinski re-filed her

complaint and jury demand in the Crawford County Court of Common Pleas

wherein she alleged the right to participate in the benefits of the workers’

compensation fund for major depression, single episode. This matter was assigned

Case No. 06-CV-0068.

      {¶6} On May 12, 2006 Wasinski filed another motion with the BWC

requesting that Claim No. 01-318906 be additionally allowed for postural

tachycardia syndrome and autonomic neuropathy. On August 11, 2006 a District

Hearing Officer for the Industrial Commission issued an order granting Wasinski’s

motion. However, Wasinski’s employer appealed the decision of the District

Hearing Officer and on September 22, 2006, a Staff Hearing Officer vacated the

previous order and denied Wasinski’s motion for the additional allowances.

Wasinski appealed the order of the Staff Hearing Officer, and on October 6, 2006

the Industrial Commission refused further appeal.




                                       -5-
Case No. 3-08-14 and 3-08-16


      {¶7} On November 27, 2006 Wasinski filed a notice of appeal of the

October 6, 2006 decision of the Industrial Commission with the Crawford County

Court of Common Pleas. On this same date Wasinski also filed a complaint and

jury demand, wherein she alleged the right to participate in the benefits of the

workers’ compensation fund for the conditions of postural tachycardia syndrome

and autonomic neuropathy. This matter was assigned Case No. 06-CV-0508.

      {¶8} On January 3, 2007 Wasinski filed a motion to consolidate Case No.

06-CV-0508 with Case No. 06-CV-0068. On January 19, 2008 the trial court

issued a Judgment Entry consolidating the two cases for trial purposes.

      {¶9} These matters proceeded to a jury trial on May 13, 2008. At the

close of all the evidence, the jury returned a verdict in favor of Wasinski in both

causes of action. Specifically, the jury determined that Wasinski was entitled to

participate in the benefits of the Workers’ Compensation Law for the condition

described as postural tachycardia syndrome [as contained in Case No. 06-CV-

0508] and for the condition described as major depression, single episode [as

contained in Case No. 06-CV-0068]. See also June 2, 2008 Judgment Entry.

      {¶10} The BWC now appeals, asserting four assignments of error.

                ASSIGNMENT OF ERROR NO. 1
      A. THE TRIAL COURT ABUSED ITS DISCRETION BY
      PERMITTING THE HEARSAY OPINION REPORT OF A
      NON-TESTIFYING PHYSICIAN TO BE PRESENTED TO
      THE JURY.



                                        -6-
Case No. 3-08-14 and 3-08-16


         B. THE TRIAL COURT ABUSED ITS DISCRETION BY
         PERMITTING CROSS-EXAMINATION THAT PRESENTED
         TO THE JURY THE HEARSAY OPINION OF A NON-
         TESTIFYING PHYSICIAN.

         C. THE TRIAL COURT ABUSED ITS DISCRETION BY
         PERMITTING THE JURY TO CONSIDER THE HEARSAY
         OPINION  OF   A   NON-TESTIFYING   PHYSICIAN
         CONCERNING THE DIAGNOSIS OF A MEDICAL
         CONDITION NOT ALLEGED OR ADVANCED PRIOR TO
         TRIAL.

                   ASSIGNMENT OF ERROR NO. 2
         THE TRIAL COURT ABUSED ITS DISCRETION BY
         OVERRULING DEFENDANT’S MOTION TO EXCLUDE
         THE OPINION TESTIMONY OF TERESA EGAN, PH.D.

                    ASSIGNMENT OF ERROR NO. 3
         THE TRIAL COURT ABUSED ITS DISCRETION BY
         FAILING TO REDACT THE WORDS “CONCUSSION”,
         “LOSS OF CONSCIOUSNESS”, AND “POST CONCUSSIVE
         SYNDROME” FROM MEDICAL RECORDS PRESENTED
         TO THE JURY.

                    ASSIGNMENT OF ERROR NO. 4
         THE TRIAL COURT ERRED BY GIVING A JURY
         INSTRUCTION ON “AGGRAVATION” AND “FLOW
         THROUGH” WHICH THEORIES ARE NOT RELEVANT TO
         THE ISSUES AT TRIAL.

         {¶11} Additionally, Wasinski cross-appeals, asserting 11 assignments of

error.

                     ASSIGNMENT OF ERROR I
         THE TRIAL COURT IMPROPERLY PERMITTED CROSS
         EXAMINATION OF DRS. STEIMAN AND RAJ REGARDING
         THE HEARSAY REPORT OF A NON-TESTIFYING
         PHYSICIAN.



                                         -7-
Case No. 3-08-14 and 3-08-16


                  ASSIGNMENT OF ERROR II
      DR. EGAN RELIED ON A MISTAKEN UNDERSTANDING
      OR DR. FOUAD-TARAZI’S HEARSAY REPORT TO
      CONCLUDE THAT WASINSKI’S DEPRESSION WAS
      CAUSED BY THE INDUSTRIAL INJURY.

                 ASSIGNMENT OF ERROR III
      THE TRIAL COURT ERRED BY PERMITTING THE JURY
      TO HEAR DR. EGAN’S TESTIMONY BECAUSE IT FAILS
      TO SATISFY THE REQUIREMENTS OF EVID.R. 702(B)
      AND (C).

                  ASSIGNMENT OF ERROR IV
      THE TRIAL COURT ABUSED ITS DISCRETION BY
      SHOWING THE JURY DIAGNOSES OF CONCUSSION AND
      POST-CONCUSSION     SYNDROME     FROM   NON-
      TESTIFYING PHYSICIANS.

                  ASSIGNMENT OF ERROR V
      THE TRIAL COURT ERRED BY INSTRUCTING THE JURY
      THAT WASINSKI IS ENTITLED TO PARTICIPATE FOR
      “AGGRAVATION” (OF A PRE-EXISTING CONDITION)
      AND “FLOW THROUGH” THEORIES WHICH WERE
      NEVER ALLEGED, DIAGNOSED OR ADVANCED PRIOR
      TO TRIAL.

                 ASSIGNMENT OF ERROR VI
      THE TRIAL COURT ERRED IN EXCLUDING THE
      TESTIMONY OF ROBERT JONES, M.D.

                 ASSIGNMENT OR ERROR VII
      THE TRIAL COURT ERRED IN ALLOWING THE OPINION
      TESTIMONY OF GERALD STEIMAN, M.D. AND DONALD
      WEINSTEIN.

                 ASSIGNMENT OF ERROR VIII
      THE TRIAL COURT ERRED IN ALLOWING THE OPINION
      TESTIMONY OF SATISH RAJ, M.D.




                               -8-
Case No. 3-08-14 and 3-08-16


                   ASSIGNMENT OF ERROR IX
       THE TRIAL COURT ERRED IN DISMISSING THE CAUSE
       OF ACTION OF AUTONOMIC NEUROPATHY.

                   ASSIGNMENT OF ERROR X
       THE TRIAL COURT ERRED IN FINDING THAT THE ISSUE
       OF CONCUSSION AND LOSS OF CONSCIOUSNESS WAS
       BARRED BY THE DOCTRINE OF RES JUDICATA AND
       COLLATERAL ESTOPPEL.

                   ASSIGNMENT OF ERROR XI
       THE TRIAL COURT ERRED IN EXCLUDING THE
       DEPOSITION TESTIMONY OF BLAIR GRUBB, M.D.

       {¶12} Prior to addressing the merits of the BWC’s and Wasinski’s

assignments of error, we must first address various procedural issues occurring in

the present appeal. First, we note that Rule 16(A) of the Ohio Rules of Appellate

Procedure governs the filing of the appellant’s brief and provides, in relevant part,

as follows:

       The appellant shall include in its brief, under the headings and
       in the order indicated, all of the following:
       ***
       (7) An argument containing the contentions of the appellant with
       respect to each assignment of error presented for review and the
       reasons in support of the contentions, with citations to the
       authorities, statutes, and parts of the record on which appellant
       relies. The argument may be preceded by a summary.

       {¶13} Next, we note that our Local Appellate Rule 11 governs assignments

of error and provides as follows:

       (A) Each assignment of error must be separately argued in the
       briefs unless the same argument, and no other, pertains to more



                                         -9-
Case No. 3-08-14 and 3-08-16


       than one assignment of error. “Propositions of law” may not be
       substituted for assignments of error.

       (B) Assignments of error, to the degree reasonably possible,
       should not be general in terms but should be specifically applied
       to the error claimed. A general assignment of error that “the
       judgment is contrary to law” will be disposed of adversely to the
       appellant for failure to be specific.

       {¶14} In the present case, we find that the BWC’s brief does not comply

with App. R. 16(A)(7) as the “Law and Argument” portion of the BWC’s brief

does not match the assignments of error set forth on page iv of its brief. We also

find that the “Law and Argument” portion of the BWC’s brief is not numbered

and/or lettered so as to correspond with the assignments of error. Furthermore, we

note that the information set forth by the BWC prior to its “Law and Argument”

portion of the brief (purportedly as a “summary” of the arguments and/or evidence

to be discussed) also does not comply with App.R. 16(A)(7).           Instead, this

information is simply comprised of approximately eight pages of testimony,

objections to testimony, and motions in limine that do not specifically correspond

to the BWC’s assignments of error. Additionally, we find that the brief submitted

by the BWC does not comply with Loc.R. 11 as the BWC’s assignments of error

are not separately argued in the brief so as to correspond to the assignments of

error as set forth on page iv of its brief.

       {¶15} An egregious failure to comply with App.R. 16 may prompt the

outright dismissal of an appeal. In re Estate of Wilhelm (Aug. 19, 2003), 7th Dist.


                                              -10-
Case No. 3-08-14 and 3-08-16


No. 02CA134.      Additionally, pursuant to App.R. 12(A)(2), “[t]he court may

disregard an assignment of error presented for review if the party raising it fails to

identify in the record the error on which the assignment of error is based or fails to

argue the assignment separately in the brief, as required under App.R. 16(A).”

However, in the interest of justice, we choose not to disregard the BWC’s

assignments of error. Instead, we shall use the assignments of error as set forth on

page iv of the BWC’s brief as a starting point for our analysis of the assignments

of error as we decide to characterize them.

       {¶16} Additionally, our review of the 11 assignments of error set forth by

Wasinski in her cross-appeal reveals that Wasinski’s first five assignments of error

are simply responses to the BWC’s assignments of error and argument on appeal.

Accordingly, we shall confine our discussion and analysis of Wasinski’s

assignments of error to those arguments set forth as numbers VI through XI.

                          BWC Assignment of Error No. 1

       {¶17} In its first assignment of error, the BWC sets forth three separate

allegations: (A) that the trial court abused its discretion by permitting the hearsay

report of a non-testifying physician (Dr. Fouad-Tarazi) to be presented to the jury;

(B) that the trial court abused its discretion when it permitted the cross-

examination of Dr. Steiman and Dr. Raj specifically regarding the hearsay report

of Fouad-Tarazi; and (C) that the trial court abused its discretion by permitting the



                                        -11-
Case No. 3-08-14 and 3-08-16


jury to consider the opinion of Fouad-Tarazi concerning the diagnosis of a medical

condition not alleged or advanced by Wasinski prior to trial. As these allegations

are substantially related, we shall address them together.

       {¶18} We note that decisions regarding the admissibility of evidence are

within the sound discretion of the trial court and will not be reversed absent a

showing of an abuse of discretion. State v. Yohey (Mar. 18, 1996), 3rd Dist. No. 9-

95-46, unreported, citing State v. Graham (1979), 58 Ohio St. 2d 350, 390 N.E.2d
805 and State v. Lundy (1987), 41 Ohio App. 3d 163. An abuse of discretion

“connotes more than an error of law or judgment; it implies that the court’s

attitude is unreasonable, arbitrary, or unconscionable.” Blakemore v. Blakemore

(1983), 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140.

       {¶19} The Ohio Rules of Evidence forbid the use of hearsay evidence at

trial absent a recognized exception. See Evid.R. 802. Hearsay evidence is defined

as “a statement, other than one made by the declarant while testifying at the trial or

hearing, offered in evidence to prove the truth of the matter asserted.” Evid.R.

801(C). Additionally, Evid.R. 803 sets forth certain exceptions to the hearsay

rule, and provides in relevant part, as follows:

       The following are not excluded by the hearsay rule, even though
       the declarant is available as a witness:
       ***
       (6) Records of regularly conducted activity. A memorandum,
       report, record, or data compilation, in any form, of acts, events,
       or conditions, made at or near the time by, or from information


                                         -12-
Case No. 3-08-14 and 3-08-16


        transmitted by, a person with knowledge, if kept in the course of
        a regularly conducted business activity, and if it was the regular
        practice of that business activity to make the memorandum,
        report, record, or data compilation, all as shown by the
        testimony of the custodian or other qualified witness or as
        provided by Rule 901(B)(1), unless the source of information or
        the method or circumstances of preparation indicate lack of
        trustworthiness. The term “business” as used in this paragraph
        includes business, institution, association, profession, occupation,
        and calling of every kind, whether or not conducted for profit.1

        {¶20} We note that the Tenth District has previously held that “Evid.R.

803(6) does not preclude the admissibility of opinions or diagnoses contained in

medical records or reports as long as they satisfy the foundational authentication

requirements of Evid.R. 803(6) and do not violate other evidentiary rules (e.g.

R.C. 2317.02(B); Evid.R. 402 and Evid.R. 702).” Smith v. Dillard’s Dept. Stores,

Inc. 8th Dist. No. 75787, 2000-Ohio-2689 [footnotes omitted]. Additionally, as

applied to medical records, “the Supreme Court noted in Weis v. Weis (1947), 147
Ohio St. 416, 72 N.E.2d 245, that the purpose of the statute [R.C. 2317.40] was to

‘liberalize and broaden the shop-book rule, recognized at common law as an

exception to the general rule excluding hearsay evidence, and to permit the

admissions of records regularly kept in the course of business…’” Smith, supra,

citing Weis, 147 Ohio St. at 425. Additionally, in Weis, the Supreme Court of

Ohio stated, in relevant part, as follows:


1
 The statutory equivalent of the business records exception to the hearsay rule is contained in Ohio
Revised Code section 2317.40.



                                               -13-
Case No. 3-08-14 and 3-08-16


       [T]hose portions of hospital records made in the regular course
       of business and pertaining to the business of hospitalization and
       recording observable acts, transactions, occurrences or events
       incident to the treatment of a patient are admissible, in the
       absence of privilege, as evidence of the facts therein recorded,
       insofar as such records are helpful to an understanding of the
       medical or surgical aspects of the case, provided such records
       have been prepared, identified and authenticated in the manner
       specified in the statute itself. (Citations omitted).

       Such a hospital or physician’s office record may properly
       include case history, diagnosis by one qualified to make it,
       condition and treatment of the patient covering such items as
       temperature, pulse, respiration, symptoms, food and medicines
       given, analysis of the tissues or fluids of the body and the
       behavior of and complaints made by the patient. (Citations
       omitted).

Weis, 147 Ohio St. at 424-425.

       {¶21} In the present case, we note that the allegations contained in the

BWC’s first assignment of error all relate to the admission, cross-examination

related to, and the jury’s consideration of Fouad-Tarazi’s April 2, 2003 report,

entered into evidence as Wasinski’s Exhibit A. However, prior to addressing the

merits of the BWC’s first assignment of error, we must review the relevant facts

and subsequent issues at trial concerning the April 2, 2003 report.

       {¶22} After returning to Ohio after the January 20, 2001 motor vehicle

accident, Wasinski sought medical treatment from Dr. Paveer Kumar at Midwest

Internal Medicine in Marion, Ohio. Dr. Kumar referred Wasinski to Dr. Blake

Kellum, and Wasinski began treating with Kellum in Marion, Ohio on February



                                        -14-
Case No. 3-08-14 and 3-08-16


23, 2001.    On March 16, 2001 Wasinski began treating with Dr. Raymond

Baddour of Central Ohio Neurology, Inc. in Mansfield, Ohio.

       {¶23} In October, 2001 Wasinski began treating at the Cleveland Clinic

due to her continuing problems with falling, blackouts, dizziness, and problems

walking. While being treated at the Cleveland Clinic, Wasinski began seeing Dr.

Robert Jones as her primary care physician. As Wasinski continued having back

and neck pain, she was also treated by Dr. Oas at the pain clinic at the Cleveland

Clinic. Wasinski also saw Dr. Fouad-Tarazi at the Cleveland Clinic’s Syncope

Clinic who performed a passive tilt table test on Wasinski on March 26, 2003. Dr.

Jones subsequently referred Wasinski to Dr. Blair Grubb at the University of

Toledo Medical Center. Grubb first saw Wasinski on November 15, 2005 and

diagnosed Wasinski as suffering from postural orthostatic tachycardia syndrome,

or POTS.

       {¶24} In support of the allegations contained in its first assignment of

error, specifically sub-sections (A) and (C), the BWC directs this Court’s attention

to the language of Fouad-Tarazi’s April 2, 2003 report which provides, in relevant

part, as follows:

       The patient [Wasinski] tolerated 70 degrees of tilt for 45
       minutes. During the tilt, patient complained of no symptoms.
       The SBT declined gradually and moderately during HUT…the
       DBP showed an initial normal response to HUT followed by a
       mild relative with oscillation in late 70 degree tilt…The heart
       rate response to HUT was diagnostic of Progressive Orthostatic


                                       -15-
Case No. 3-08-14 and 3-08-16


          Tachydcardia Syndrome (POTS)…At maximum tilt, BP=145/65
          and HR=109. The test was terminated due to end of protocol.
          Recovery was rapid and uneventful.

          {¶25} On appeal, the BWC argues that because Fouad-Tarazi’s report

states that Wasinski had “progressive orthostatic tachycardia syndrome,” it

conflicts with other testimony that Wasinski had “postural tachycardia syndrome.”

Additionally, the BWC states that because Fouad-Tarazi did not testify, there is no

testimony or additional statement from her that Wasinski was suffering from

“postural orthostatic tachycardia syndrome” and not “progressive orthostatic

tachycardia syndrome” as stated in her April 2, 2003 report. Therefore, the BWC

argues that the trial court should not have permitted the jury to see Fouad-Tarazi’s

report.

          {¶26} Our review of the record reveals that during trial, Wasinski provided

the video deposition testimony of Dr. Grubb. Grubb testified that he is licensed to

practice medicine in Ohio, and that he is board certified in the areas of internal

medicine, cardiology, and electrophysiology. Grubb testified that he is a physician

at the University of Toledo Medical Center and that he specifically practices in the

Electrophysiology and Autonomic Function Clinic.

          {¶27} Grubb testified that his initial visit with Wasinski was on November

15, 2005 after she was referred by Dr. Jones for a “second opinion as to whether or

not she had a type of disorder called postural tachycardia syndrome.” Grubb



                                          -16-
Case No. 3-08-14 and 3-08-16


testified that during his initial visit with Wasinski he took her medical history and

examined her, which revealed that her blood pressure and heart rate control did not

appear to be normal. Additionally, Grubb testified as follows:

       We also—she [Wasinski] had been previously evaluated at the
       Cleveland Clinic and had undergone an extensive series of
       evaluations of her autonomic function by one of the—one of the
       physicians there and in reviewing that data as well as her history
       and other findings we concurred with the Cleveland Clinic
       diagnosis that she had postural tachycardia syndrome.

(Grubb, Tr. p. 8).

       {¶28} Grubb also testified that “the full name is postural orthostatic

tachycardia syndrome and rather than say that people abbreviate it as POTS.”

Additionally, Grubb testified at length regarding the symptoms of POTS, and

stated that people that sometimes suffer from POTS “are those who suffer some

kind of trauma, motor vehicle accidents, but also things, sometimes surgeries and

similar things can seem to…provoke symptoms.”            In speaking about people

suffering from POTS after experiencing trauma, Grubb testified that “[u]sually

injury that occurs to the brain and more particularly the brain stem appears to be

the most common site where these injuries will lead to a thing like postural

tachycardia syndrome.” When asked how one would sustain an injury to the brain

or brain stem, Grubb answered, “[a]nything that would provide a sudden

movement or blow to the head such as in an automobile accident…” Grubb also

testified that it would not be unusual for tests such as a MRI, CAT scan, or x-rays


                                        -17-
Case No. 3-08-14 and 3-08-16


taken around the time of the accident to be normal, and an individual still develop

POTS as a result of a motor vehicle accident.

       {¶29} Additionally, Grubb testified regarding the importance of and

procedures used in conducting a tilt table test when determining whether a patient

is suffering from POTS. Grubb testified that “heart rate and blood pressure are the

typical things measured during the course of the test.”      In reviewing Fouad-

Tarazi’s report and being asked what specifically happened with respect to

Wasinski’s heart and blood pressure during the tilt table test, Grubb testified as

follows:

       Her heart rate initially was 66 beats a minute. The—it’s—POTS
       is defined by an increase of about at least 30 beats a minute in
       the first 10 minutes of upright posture or a peak heart rate that
       exceeds 120, so she had in those very early minutes a greater
       than 30 beats per minute increase and that was the define—
       that’s the—that’s the usual definition that’s employed in
       diagnosing the condition.

(Grubb, Tr. p. 14).

       {¶30} Grubb also testified that based on the information Wasinski

provided, he was able to determine that her POTS “appeared to temporally be

related to her motor vehicle accident.”         Specifically, Grubb testified that

“according to the information she [Wasinski] provided to us, that her symptoms

did not begin until after the motor vehicle accident had occurred.” Grubb testified




                                       -18-
Case No. 3-08-14 and 3-08-16


that in his opinion, Wasinski suffers from POTS and autonomic neuropathy as a

result of the January 20, 2001 motor vehicle accident.

       {¶31} Our review of the record reveals that Fouad-Tarazi’s April 2, 2003

report was a record kept in the regular course of treatment, in a regularly

conducted business activity (i.e. by the Cleveland Clinic), that it contained

relevant, probative evidence of Wasinski’s medical condition, and there was no

question concerning its authenticity. Additionally, we note that this report was

used by Grubb in his treatment of Wasinski and in making his own diagnosis that

Wasinski was suffering from POTS. Furthermore, it is clear from the testimony

presented that Dr. Grubb did not rely solely on Fouad-Tarazi’s report in

diagnosing Wasinski with POTS, and that Fouad-Tarazi’s report was clearly not

the sole basis for Grubb’s subsequent diagnosis of POTS. Additionally, we note

that when Grubb specifically testified regarding Wasinski’s evaluation at the

Cleveland Clinic and his concurrence with the diagnosis of POTS, counsel for the

BWC did not object to this testimony being presented.

       {¶32} Based on the foregoing, we find that Fouad-Tarazi’s April 2, 2003

report itself falls within a recognized exception to the hearsay rule. See Evid.R.

803(6). Therefore, we find that the trial court did not abuse its discretion by

permitting Fouad-Tarazi’s report to be admitted into evidence and considered by

the jury during their deliberations.



                                       -19-
Case No. 3-08-14 and 3-08-16


       {¶33} Turning our attention to the allegations contained in sub-section (B)

of the BWC’s first assignment of error, we note that the BWC alleges that the trial

court abused its discretion by permitting Wasinski to cross-examine the BWC’s

expert witnesses regarding Fouad-Tarazi’s April 2, 2003 report. Specifically, the

BWC alleges that Wasinski introduced the hearsay testimony of Fouad-Tarazi

through Wasinski’s cross-examination of Dr. Steiman and Dr. Raj.

       {¶34} In support of this allegation, the BWC argues that the diagnoses or

opinions of a non-testifying physician witness are not admissible as evidence.

However, we note that in its appellate brief, the BWC concedes that “statements

by non-testifying physicians may sometimes be admitted under the business

records exception to the hearsay rule, the proponent of such evidence must

establish that the business records exception applies.”

       {¶35} As we have previously determined, Fouad-Tarazi’s April 2, 2003

report falls within a recognized exception to the hearsay rule. See Evid.R. 803(6).

Additionally, our review of the record reveals that Grubb testified that Wasinski

was suffering from postural tachycardia syndrome on November 7, 2007, which

was well before Steiman testified on January 22, 2008 and Raj testified on January

23, 2008.    Furthermore, our review of the record also reveals that Grubb’s

testimony was presented to the jury prior to the presentation of Steiman and Raj’s

testimony. In reviewing the record we find nothing prejudicial to the BWC as



                                        -20-
Case No. 3-08-14 and 3-08-16


related to Steiman or Raj’s testimony and, in light of our previous determination

that the trial court did not abuse its discretion by allowing Fouad-Tarazi’s report to

be admitted into evidence, we find that the BWC was not prejudiced by the trial

court’s admission of Steiman and Raj’s cross-examination testimony. Therefore,

we find that the trial court did not abuse its discretion by permitting Wasinski to

cross-examine the BWC’s expert witnesses regarding Fouad-Tarazi’s April 2,

2003 report.

       {¶36} Based on the foregoing, the BWC’s first assignment of error is

overruled.

                          BWC Assignment of Error No. 2

       {¶37} In its second assignment of error, the BWC alleges that the trial

court abused its discretion by overruling the BWC’s motion to exclude the opinion

testimony of Teresa Egan, Ph.D. as Egan’s testimony fails to satisfy the

requirements set forth in Ohio Evidence Rule 702(B) and (C).

       {¶38} The trial court has sound discretion to determine an expert witness’

qualifications to testify on a particular subject. State v. Jones (2000), 90 Ohio

St.3d 403, 414, 739 N.E.2d 300 citing State v. Awkal (1996), 76 Ohio St. 3d 324,

331, 667 N.E.2d 960.       Therefore, any decision concerning the admission or

exclusion of expert testimony will not be disturbed absent an abuse of discretion.

Jones, supra, citing State v. Bidinost (1994), 71 Ohio St. 3d 449, 453, 644 N.E.2d



                                        -21-
Case No. 3-08-14 and 3-08-16


318. An abuse of discretion constitutes more than an error of law or judgment and

implies that the trial court acted unreasonably, arbitrarily, or unconscionably.

Blakemore v. Blakemore (1983), 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140. When

applying the abuse of discretion standard, a reviewing court may not simply

substitute its judgment for that of the trial court. Id.

        {¶39} Expert testimony must meet the criteria of Evid.R. 702 which

provides that a witness may testify as an expert if all of the following apply:

        (A) The witness’ testimony either relates to matters beyond the
        knowledge or experience possessed by lay persons or dispels a
        misconception common among lay persons;
        (B) The witness is qualified as an expert by specialized
        knowledge, skill, experience, training, or education regarding
        the subject matter of the testimony;
        (C) The witness’ testimony is based on reliable scientific,
        technical, or other specialized information…

Evid.R. 702; see also State v. Rowe, 3rd Dist. Nos. 14-05-31, 14-05-46, 2006-Ohio-

1883, citing State v. Hartman (2001), 93 Ohio St. 3d 274, 283-84, 754 N.E.2d
1150.

        {¶40} Our review of the record reveals that Teresa Egan, Ph.D. (“Egan”)

provided her deposition testimony on April 21, 2008.2 Egan testified that she is a

clinical psychologist and that she is licensed to practice psychology in the State of

Ohio. Egan testified that she treats a range of patients for a variety of mental



2
 Our review of the record reveals that Egan was deposed by both the BWC (at 9:05 a.m.) and Wasinski (at
11:00 a.m.) on April 21, 2008.


                                                -22-
Case No. 3-08-14 and 3-08-16


health issues such as anxiety, depression, and adjustment issues. Egan testified

that in the course of her training in psychology, she received training concerning

determining the cause of certain types of psychological conditions. Egan also

testified that in treating a patient, it is important to know the cause or have an idea

of the cause of the patient’s psychological issues.

       {¶41} Egan testified that she began treating Wasinski as a patient in April

2001, after Wasinski was referred for mental health counseling by her neurologist.

Egan testified during Wasinski’s first office visit she obtained a detailed history

from Wasinski, conducted a mental status exam, and diagnosed Wasinski as

suffering from major depressive disorder, single episode. Egan testified that her

opinion is that the physical aliments that resulted from Wasinski’s injury (on

January 21, 2001) are a cause of her major depression. Egan also testified as

follows:

       I think part of treatment, being a treating psychologist is trying
       to discern what causes or things may have set this particular set
       of problems in motion so that we can understand a little more
       about that and that that may help guide some of our treatment
       decisions, coping strategies that we would work with the client
       and so on. So to that extent, part of treatment is assessment and
       evaluation, which includes looking at causation.

       {¶42} In addressing the criteria contained in Evid.R. 702 in the context of

the facts of the present case, we find that the issue of diagnosis and treatment of

depression are matters outside of the scope of knowledge or experience possessed



                                         -23-
Case No. 3-08-14 and 3-08-16


by an ordinary lay person, such as a member of a jury. We also find that Egan’s

testimony directly related to Wasinski’s depression and was necessary to

determine Wasinski’s psychiatric condition.      Accordingly, Egan’s testimony

satisfies the requirements of Evid.R. 702(A).

      {¶43} Turning our attention to the second criteria set forth in Evid.R. 702,

we note that Egan’s testimony reveals that she has earned a Ph.D. in clinical

psychology from Kent State University as well as a Master’s degree in clinical and

community psychology from Cleveland State University and has been licensed to

practice psychology in Ohio since 1989. Additionally, Egan testified that she

currently practices in the field of clinical psychology and has been treating

Wasinski since 2001. Accordingly, we find that Egan is qualified to testify as an

expert by specialized knowledge, experience, training, and education regarding the

subject matter of her testimony provided. Therefore, Egan’s testimony satisfies

the requirements of Evid.R. 702(B).

      {¶44} Finally, regarding the third criteria set forth in Evid.R. 702, our

review of the record reveals that Egan’s testimony was based on other specialized

information.    Egan testified regarding her detailed knowledge concerning

Wasinski, her complaints, and her history. Additionally, Egan based both her

diagnosis of major depression, single episode, and her opinion concerning the

cause of Wasinski’s depression, on several factors. These factors specifically



                                       -24-
Case No. 3-08-14 and 3-08-16


include the mental status examination she performed on Wasinski, Wasinski’s

medical history, numerous office visits and interviews of Wasinski, and her

general observations of Wasinski over the course of her therapy sessions.

Furthermore, as specifically related to Evid.R. 702(C) we note that the record

reflects that Egan evaluated and diagnosed Wasinski pursuant to accepted

psychological standards and did not create or use a new scientific method in her

treatment of Wasinski. Accordingly, Egan’s testimony satisfies the requirements

of Evid.R. 702(C).

      {¶45} Based on the foregoing, we find that the trial court did not act

unreasonably, arbitrarily, or unconscionably by overruling the BWC’s motion to

exclude the opinion testimony of Teresa Egan, Ph.D. Accordingly, the BWC’s

second assignment of error is overruled.

                         BWC Assignment of Error No. 3

      {¶46} In its third assignment of error, the BWC alleges that the trial court

abused its discretion by failing to redact the words “concussion,” “loss of

consciousness” and “post concussive syndrome” from the medical records

admitted into evidence and presented to the jury as the only medical expert to

testify for Wasinski did not find a loss of consciousness at the accident scene, nor

did he diagnose a concussion or post-concussion syndrome.




                                       -25-
Case No. 3-08-14 and 3-08-16


       {¶47} Prior to addressing the merits of the BWC’s third assignment of

error, we note that the BWC failed to present any citations to legal authority or

statutes in its initial brief to this court specifically pertaining to its third

assignment of error, contrary to the requirements of App.R. 16(A)(7). However,

we do note that minimal citations to legal authority are contained in the BWC’s

reply brief.

       {¶48} Trial courts have broad discretion in determining whether to admit

or exclude evidence. Deskins v. Cunningham, 3rd Dist. No. 14-05-29, 2006-Ohio-

2003 citing Huffman v. Hair Surgeon, Inc. (1984), 19 Ohio St. 3d 83, 482 N.E.2d
1248. An appellate court will not reverse a trial court’s decision to admit or

exclude evidence absent an abuse of discretion. State v. Osborn, 3rd Dist. No. 9-

05-35, 2006-Ohio-1890 citing State v. Bronlow, 3rd Dist. No. 1-02-95, 2003-Ohio-

5757; Wightman v. Consol. Rail Corp. (1999), 86 Ohio St. 3d 431, 437, 735 N.E.2d
546. Additionally, Civ.R. 61 provides, in relevant part, as follows:

       No error in either the admission or exclusion of evidence *** is
       ground for granting a new trial or for setting aside a verdict or
       for vacating, modifying or otherwise disturbing a judgment or
       order, unless refusal to take such action appears to the court
       inconsistent with substantial justice.

See also, In re Matthews, 3rd Dist. Nos. 9-07-28, 9-07-29, 9-07-34, 2008-Ohio-

276. An abuse of discretion constitutes more than an error of law or judgment and

implies that the trial court acted unreasonably, arbitrarily, or unconscionably.



                                        -26-
Case No. 3-08-14 and 3-08-16


Blakemore v. Blakemore (1983), 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140. When

applying the abuse of discretion standard, a reviewing court may not simply

substitute its judgment for that of the trial court. Id.

       {¶49} Our review of the record reveals that on February 4, 2008 the BWC

filed a motion in limine requesting that the trial court prohibit any evidence or

argument by Wasinski alleging a “loss of consciousness” or “concussion.” In

support of this motion, the BWC alleged that there was no expert testimony

presented concerning a diagnosis of concussion, nor was there any expert

testimony presented alleging that either a concussion or loss of consciousness was

the proximate cause of Wasinski’s alleged conditions. The BWC also alleged that

Wasinski’s claim of “post-concussion syndrome” was previously denied by the

Industrial Commission because there was no credible evidence of a loss of

consciousness at the scene of the accident and therefore, these claims were barred

by the doctrines of res judicata and collateral estoppel.

       {¶50} On February 8, 2008 the trial court issued an Order granting the

BWC’s motions in limine as related to the prohibition of any evidence or

argument alleging a “loss of consciousness,” “concussion” and “post-concussion

syndrome.” In its Order, the trial court referred to these specific motions in limine

as “Branches 4&5” and granted said motions “based on the doctrine of res judicata

and collateral estoppel.” On February 11, 2008 Wasinski filed a response to the



                                          -27-
Case No. 3-08-14 and 3-08-16


BWC’s motions in limine, and on May 9, 2008 Wasinski filed a motion for

reconsideration of the trial court’s February 8, 2008 Order.

       {¶51} In response to the allegations set forth in the BWC’s third

assignment of error, Wasinski submits that the records containing the issues of

“concussion,” “loss of consciousness” and “post-concussion syndrome” also

contained detailed descriptions of her complaints and the diagnostic tests that

occurred immediately after her industrial injury. Accordingly, Wasinski argues

that the medical records documenting her physical condition near the time of her

industrial injury were relevant to her diagnosis and opinion concerning the

causation of her problems. Therefore, Wasinski argues that the records were

properly admissible in the present case and the trial court did not abuse its

discretion in admitting the medical records containing the words “concussion,”

“loss of consciousness” and “post-concussion syndrome” and presenting the same

to the jury.

       {¶52} It is well established that a decision on a motion in limine is a

“tentative, preliminary or presumptive ruling about an evidentiary issue that is

anticipated but has not yet been presented in its full context. State v. Geboy

(2001), 145 Ohio St. 3d 706, 726, 764 N.E.2d 451 citing State v. Grubb (1986), 28
Ohio St. 3d 199, 203, 503 N.E.2d 142. Because a ruling on a motion in limine is

not considered final, “[a]n appellate court need not review the propriety of such an



                                        -28-
Case No. 3-08-14 and 3-08-16


order unless the claimed error is preserved by an objection, proffer, or ruling on

the record when the issue is actually reached and the context is developed at trial.”

Id. See, also, Gollihue v. Consol. Rail Corp. (1997), 120 Ohio App. 3d 378, 288,

697 N.E.2d 1109.

       {¶53} At the close of her case-in-chief, Wasinski’s counsel moved to have

Exhibit B (office notes of Dr. Jones regarding his December 14, 2001 office visit

with Wasinski) admitted into evidence. Counsel for the BWC objected to the

admission of Exhibit B and the following exchange occurred:

       Mr. Reis: Loss of consciousness has been stricken by the Court.
       There’s references to loss of consciousness. She said she woke
       up by a fireman tapping on her window.               That’s also
       objectionable, Your Honor, because of this Court’s previous
       ruling that no loss of consciousness or concussion or evidence of
       that nature would be admissible in this case.

       The Court: Yeah, Dr.—Jetta, Dr. Jones’s notes, I think he’s
       right, they were covered by something else by a previous ruling.
       But I’ll let you put what you want on the record.

       Ms. Mencer: I’m not sure they were covered. I know you struck
       the deposition and I—again, I was unclear as to the reason all
       the deposition was struck. I understand there might have been
       issues concerning his opinion testimony.

       The Court: Sure.

       Ms. Mencer: But again, it’s a medical record.

       The Court: Did any of the other doctors use it whose testimony
       we did hear or are going to hear?




                                        -29-
Case No. 3-08-14 and 3-08-16


       Ms. Mencer: I –you know, I’m not certain that I didn’t ask—I
       don’t recall whether I asked—Dr. Grubb did not use it, no. Did
       I ask questions in cross? I’m not certain whether I did. Did the
       other doctors have that record and, you know, use it as part of
       the—their opinions, I’m certain they have had to.

       The Court: Did your doctors have access to Dr. Jones’s notes as
       part of their records that they reviewed?

       Mr. Reis: Yes, Your Honor.

       The Court: All right, overruled. B will be admitted.

(Tr. Vol. III, pp. 368-369).

       {¶54} Wasinski also moved to have Exhibit E (records of Dr. Baddour

regarding his care of Wasinski beginning March 16, 2001) admitted into evidence.

Counsel for the BWC objected to the admission of Exhibit E and the following

exchange occurred:

       The Court: Go ahead, put them on the record. Once again, are
       these—were the records in the form they’re in now given to the
       doctors that are testifying?

       Ms. Mencer: Other than the top page.

       The Court: Other than the front page; do you agree with that?
       All the doctors had access to everything you’ve got in your hand
       here before they testified?

       Mr. Reis: Yes, Your Honor.

       The Court: Okay, well put your objections in the record.

       Mr. Reis: Again, loss of consciousness is in the letter of April 26,
       2001, Dr. Baddour’s record. Again, this court ruled subsequent,
       Your Honor, to my doctors having reviewed these records. And


                                      -30-
Case No. 3-08-14 and 3-08-16


       I would submit that part of the independent medical
       examination process is to provide the expert with all records. At
       that point in time we don’t know what the Court’s ruling is
       going to be on the admissibility of these diagnoses or phrase
       contained in the reports.

       So therefore, even though they reviewed them, that doesn’t make
       it admissible. Counsel could have questioned that doctor about
       loss of consciousness or concussion or words to that effect.

       She did not do that; therefore, by providing the record to the
       doctor and that pertains to all exhibits we’re talking about, A, B,
       C, D, and E, the Defendant is not thereby waiving the objection
       because this Court did not rule upon the motion in limine until
       February 11, 2008. So for the record, I understand the Court’s
       ruling, but, for the record, loss of consciousness is contained in
       this record various places…
       ***
       The Court: Well, you made your record. I understand where
       you’re coming from. But they’re overruled. Baddour’s will be
       admitted as is.

(Tr. Vol. III, pp. 373-376).

       {¶55} The power to grant a motion in limine lies within the inherent power

and discretion of a trial court to control its proceedings. State v. Grubb, 28 Ohio

St.3d at 201 citing State v. Spahr (1976), 47 Ohio App. 2d 221, 224, 353 N.E.2d
624.   Additionally, the function of a motion in limine as a precautionary

instruction is to avoid error, prejudice, and possibly a mistrial by prohibiting

opposing counsel from raising or making reference to an evidentiary issue until the

trial court is better able to rule upon its admissibility outside the presence of a jury

once the trial has commenced. Id.



                                         -31-
Case No. 3-08-14 and 3-08-16


       {¶56} We also note that “[t]he sustaining of a motion in limine does not

determine the admissibility of the evidence to which it is directed. Rather it is

only a preliminary interlocutory order precluding questions being asked in a

certain area until the court can determine from the total circumstances of the case

whether the evidence would be admissible.” (Emphasis added). Id. referencing

State v. Leslie (1984), 14 Ohio App. 3d 343, 471 N.E.2d 503. Therefore, should

circumstances subsequently develop at trial, the trial court is certainly at liberty to

consider the admissibility of the disputed evidence in its actual context. Grubb, 28
Ohio St. 3d at 202 citing State v. White (1982), 6 Ohio App. 3d 1, 4, 451 N.E.2d
533.

       {¶57} In the present case, our review of the record reveals that Wasinski’s

medical records admitted into evidence were all provided to the BWC’s expert

witnesses for their review and were also authenticated by counsel for the BWC.

(See also Tr. Vol. III pp. 372-373). Furthermore, we note that the BWC has not

indicated on appeal how the trial court’s failure to redact the words “concussion,”

loss of consciousness,” and “post-concussive syndrome” has materially prejudiced

the BWC.

       {¶58} Based on the foregoing, we find that the trial court did not act

unreasonably, arbitrarily, or unconscionably by failing to redact the words

“concussion,” “loss of consciousness,” and “post concussive syndrome” from the



                                         -32-
Case No. 3-08-14 and 3-08-16


medical records presented to the jury and therefore find that the trial court did not

abuse its discretion.    Accordingly, the BWC’s third assignment of error is

overruled.

                          BWC Assignment of Error No. 4

       {¶59} In its fourth assignment of error, the BWC alleges that the trial court

erred and abused its discretion by giving jury instructions on “aggravation” and

“flow through” as these theories were not relevant to the issues presented at trial.

       {¶60} It is well established that the trial court will not instruct the jury

where there is no evidence to support an issue. Murphy v. Carrolton Mfg. Co.

(1991), 61 Ohio St. 3d 585, 591, 575 N.E.2d 828 citing Riley v. Cincinnati (1976),

46 Ohio St. 2d 287, 348 N.E.2d 135. In general, requested instructions should be

given if they are correct statements of the law applicable to the facts in the case

and reasonable minds might reach the conclusion sought by the instruction. Id.

“In reviewing a record to ascertain the presence of sufficient evidence to support

the giving of a[n]…instruction, an appellate court should determine whether the

record contains evidence from which reasonable minds might reach the conclusion

sought by the instruction.” Id. citing Feterle v. Huettner (1971), 28 Ohio St. 2d 54,

275 N.E.2d 340 at syllabus.

       {¶61} In reviewing the sufficiency of jury instructions given by a trial

court, an appellate court must not disturb the trial court’s instructions unless the



                                        -33-
Case No. 3-08-14 and 3-08-16


record demonstrates an abuse of discretion, as it is within the sound discretion of

the trial court to instruct the jury. State v. Wright, 3rd Dist. No. 5-01-10, 2001-

Ohio-2258 citing State v. Dailey, 3rd Dist. No. 5-99-56, 2000-Ohio-1818. An

abuse of discretion occurs when the court’s attitude is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d at 219. When applying

the abuse of discretion standard, a reviewing court may not simply substitute its

judgment for that of the trial court. Id.

       {¶62} In the present case, the BWC filed its proposed jury instructions with

the trial court on February 4, 2008 and on February 5, 2008 Wasinski filed her

request for jury instructions with the trial court. Wasinski’s request for jury

instructions requested an instruction on the issue of “aggravation” which read as

follows:

       Employers take their employees as they find them and assume
       the risk of having an employee’s pre-existing condition made
       worse by some injury which would not hurt or bother a perfectly
       healthy person. It is not necessary for the employee to prove
       that the aggravation is substantial in order to participate in the
       Workers’ Compensation fund. (3 OJI 365.13).

       {¶63} Wasinski also requested an instruction on the issue of “flow through

condition” wherein Wasinski advised the court that “[a] “flow through condition”

occurs when the employee’s work-related injury generates a medical condition in

a body part other than that which the employee originally specified.”




                                            -34-
Case No. 3-08-14 and 3-08-16


        {¶64} On appeal, the BWC alleges that Wasinski never asserted the theory

of “aggravation” in her complaint filed with the Crawford County Court of

Common Pleas, nor did she seek to amend her complaint to include this theory.

The BWC also alleges that Wasinski did not elicit expert witness testimony to

assert the theories of “aggravation” and “flow through” prior to or during trial.

Therefore, the BWC alleges that because jury instructions must be consistent with

the theory of causation for the medical condition appealed to the common pleas

court, and because the theories of “aggravation” and “flow through” were not set

forth by Wasinski nor testified to during trial, the trial court abused its discretion

by providing the jury with instructions on “aggravation” and “flow through.”

        {¶65} In response, Wasinski alleges that her major depression arose from

the pain and the disability she suffered due to her industrial injury, not that her

major depression was caused by her industrial injury. Additionally, Wasinski

alleges that psychological injuries are only allowed in the claim as flow-through

injuries—that the injury generates a medical condition in a body part other than

that which the employee originally specified.

        {¶66} In support of her allegations, Wasinski directs this court’s attention

to R.C. 4123.01(C) which provides as follows3:



3
  We note that R.C. 4123.01 was amended by 2008 Ohio Laws File 97 (Am. Sub. S.B.) which was
approved on June 11, 2008. However, we note that the language of subsection (C) was not changed or
otherwise amended by 2008 Ohio Laws File 97.


                                              -35-
Case No. 3-08-14 and 3-08-16


        (C) “Injury” includes any injury, whether caused by external
        accidental means or accidental in character and result, received
        in the course of, and arising out of, the injured employee’s
        employment. “Injury” does not include:

        (1) Psychiatric conditions except where the claimant’s
        psychiatric conditions have arisen from an injury or
        occupational disease sustained by the claimant or where the
        claimant’s psychiatric conditions have arisen from sexual
        conduct in which the claimant was forced by threat of physical
        harm to engage or participate;

        (2) Injury or disability caused primarily by the natural
        deterioration of tissue, an organ, or part of the body;

        (3) Injury or disability incurred in voluntary participation in
        an employer-sponsored recreation or fitness activity if the
        employee signs a waiver of the employee’s right to compensation
        or benefits under this chapter prior to engaging in the recreation
        or fitness activity;

        (4) A condition that pre-existed an injury unless that pre-
        existing condition is substantially aggravated by the injury.
        Such a substantial aggravation must be documented by objective
        diagnostic findings, objective clinical findings, or objective test
        results. Subjective complaints may be evidence of such a
        substantial aggravation.      However, subjective complaints
        without objective diagnostic findings, objective clinical findings,
        or objective test results are insufficient to substantiate a
        substantial aggravation.

        {¶67} Wasinski also directs this court’s attention to Ohio Jury Instruction

CV 427.134 which provides as follows:

        Aggravation. Employers take their employees as they find them
        and assume the risk of having an employee’s pre-existing

4
  We note that in her brief to this court, Wasinski directs our attention to 3 OJI 365.13. However, the
instruction cited by Wasinski has been updated and accordingly, we cite to OJI CV 427.13, which contains
language substantially similar to the language set forth by Wasinski.


                                                 -36-
Case No. 3-08-14 and 3-08-16


         condition (aggravated) (made worse) by some injury which
         would not hurt or bother a perfectly healthy person. It is not
         necessary for the employee to prove that the aggravation is
         substantial in order to (participate) (continue to participate) in
         the Workers’ Compensation fund.

         {¶68} Our review of the record reveals that during the jury trial in this

matter, the jury was presented with the video deposition testimony of Teresa Egan,

Ph.D. (“Egan”). Egan testified that she is a licensed clinical psychologist who

treats mental health issues including anxiety and depression disorders.                                  Egan

testified that she has treated Wasinski since April 2001 and that she diagnosed

Wasinski with major depressive disorder, single episode.5 Egan also testified that

“the onset of [Wasinski’s] symptoms of depression occurred with the motor

vehicle accident in January, ‘01 and the subsequent effect that those physical

problems had on her ability to work and to function in other areas of her life.”

Egan also testified that a cause of Wasinski’s major depression is the effect that

her physical ailments and symptoms that resulted from her automobile injury, have

had on her life.

         {¶69} Our review of the record also reveals that at the close of the BWC’s

case-in-chief, the trial court discussed jury instructions with counsel for both

parties and the following exchange occurred:


5
  Regarding the diagnosis of “major depressive disorder, single episode” Egan specifically testified that
“major depressive episode represents a set of symptoms that include factors such as impaired concentration,
sadness, tearfulness, irritability, sleep disruption, sometimes appetite disruption, feelings of hopelessness or
helplessness, sometimes suicidal thoughts.”


                                                     -37-
Case No. 3-08-14 and 3-08-16


      The Court: I’ve been told by Ms. Mack that, apparently, the
      parties are in agreement except for one instruction that was
      requested by the Plaintiff; is that correct? And that would be
      the one on flow through conditions. Is that the one you want to
      be heard on, Mr. Reis?
      ***
      The Court: I just want to hear your objection, if any, on the
      proposed instructions.
      ***
      Mr. Reis: And then the next objection I had concerning
      proximate cause, Ms. Mencer has shown me the OJI from which
      she obtained that instruction. We have an objection—our next
      objection is Page 18. I’m looking at the original copy. It talks
      about aggravation. This is not an aggravation case so, therefore,
      that jury instruction is not appropriate at all.
      ***
      The Court: Aggravation.

      Mr. Reis: I think it will be confusing, Your Honor. I don’t
      think it’s appropriate.

      The Court: Well, I think based on the evidence I heard, that fits
      in close enough and so your objection is noted but overruled.
      I’m gonna leave that in. And then let’s see, do you have an
      objection on new Page 19 as to the flow through?

      Mr. Reis: Okay, I didn’t see that one. That was just added.
      Again, this is not a flow through case. Again, that has to do
      with—

      Ms. Mencer: Depression is flow through.

      Mr. Reis: Well, again, it goes back to my objection on
      aggravation. For the benefit of the Court, a Worker’s Comp
      case has to be brought as, for instance—examples, I aggravated
      my degenerative disc disease. That is the condition that’s
      brought at administrative level. So we’re not a Moore v. Kroger
      situation where Plaintiff has changed the nature of their case.
      There’s no testimony from the expert that this is an aggravation



                                    -38-
Case No. 3-08-14 and 3-08-16


         case or a flow through case and, therefore, it would be improper
         to have any instruction on either aggravation or flow through.

         Ms. Mencer: Your Honor, depression by nature is a flow
         through injury. Psychological injuries that result from a specific
         incident are not allowable. This is clearly flow through. I mean,
         depression is—

         The Court: I agree with her. I think this instruction—I mean,
         and your objection, once again is there on the record, but I gotta
         make a decision. And based on what I’ve heard, I do think this
         is a reasonable request by the Plaintiff and I’m going to allow
         that one in.

(Tr. Vol. IV, pp. 436-438).

         {¶70} When subsequently providing oral instructions to the jury the trial

court instructed the jury, in relevant part, as follows:

         A “flow through condition” occurs when the employee’s work-
         related injury generates a medical condition in a body part other
         than that which the employee originally specified.

         Employers take their employees as they find them and assume
         the risk of having an employee’s pre-existing condition
         aggravated by some injury which would not hurt or bother a
         perfectly healthy person.

(Tr. p. 510).6

         {¶71} Based on the foregoing, we find that the jury instructions given on

“aggravation” and “flow through” were proper statements of the law. However,

upon review of the record, we do not believe there was sufficient evidence,



6
  Our review of the record reveals that the written instructions provided to the jury were exactly the same as
the oral instructions provided by the court.


                                                    -39-
Case No. 3-08-14 and 3-08-16


argument, or other indication of a pre-existing condition that was “aggravated” by

the industrial injury to support the jury instruction on “aggravation.” On the other

hand, there was expert testimony that Wasinski’s alleged depression was directly

caused by the disabilities resulting from the previously allowed industrial injury.

       {¶72} Accordingly, we find that the trial court’s jury instruction as to “flow

through” was supported in the evidence. However, we find that on this record, it

was error for the trial court to instruct the jury as to the “aggravation” of a pre-

existing injury. Nevertheless, in view of the ample evidence supporting the “flow

through” instruction, the error as to the “aggravation” instruction was harmless.

Therefore, the BWC’s fourth assignment of error is overruled.

               Wasinski’s Cross-Appeal/Assignments of Error VI-XI

       {¶73} Prior to addressing the merits of Wasinski’s assignments of error, we

must first address a discussion that occurred during oral argument in this matter.

On December 9, 2007 counsel for the BWC and Wasinski appeared before this

court for oral argument. During Wasinski’s argument, this court inquired as to the

status of Wasinski’s assignments of error, should the court ultimately overrule the

BWC’s assignments of error in its written opinion.         In response, Wasinski’s

counsel stated that she would withdraw assignments of error 6-9 and 11 should

this court overrule the BWC’s assignments of error and affirm the judgment of the

trial court. Accordingly, as we have overruled all of the BWC’s assignments of



                                        -40-
Case No. 3-08-14 and 3-08-16


error, we shall confine our analysis of Wasinski’s cross-appeal to her argument

contained in Assignment of Error X.

                              Assignment of Error X

       {¶74} In her tenth assignment of error, Wasinski alleges that the trial court

erred by finding that the issues of “concussion” and “loss of consciousness” were

barred by the doctrine of res judicata and collateral estoppel. In support of this

allegation, Wasinski submits that the issues of concussion and loss of

consciousness have never been adjudicated by the Industrial Commission or any

other court.

       {¶75} Our review of the record reveals that on February 4, 2008 the BWC

filed motions in limine wherein the BWC requested that the trial court prohibit, in

relevant part, as follows:

       4. To prohibit any evidence, argument alleging a “loss of
       consciousness” or “concussion.” First, there is no expert
       testimony concerning a diagnosis of “concussion.” Second,
       Plaintiff’s (sic) Claim of “post concussion syndrome” was
       previously denied by the Industrial Commission for the reason
       that there was no credible evidence of a loss of consciousness at
       the accident scene. Furthermore, there is no expert testimony
       from either Dr. Grubb or Dr. Jones of alleging a “concussion” (a
       medical condition) or “loss of consciousness” to be the proximate
       cause of her alleged conditions. Finally, evidence or argument of
       a “loss of consciousness” or “concussion” is barred by the
       doctrine of res judicata and collateral estoppel. McCabe v. Zeller
       Corp. (1997), 117 Ohio App. 3d 209.




                                       -41-
Case No. 3-08-14 and 3-08-16


       {¶76} In support of these requests, the BWC argued that it was anticipated

that during trial Wasinski and her witnesses would refer to a loss of consciousness

or concussion occurring at the accident scene in Dallas, Texas in January 2001.

The BWC also argued that it was anticipated that Wasinski’s counsel would argue

that the conditions that, Wasinski was seeking to participate in the benefits of the

workers’ compensation fund, were caused by a concussion or loss of

consciousness at the accident scene. However, the BWC alleged that these claims

and/or theories of causation have been denied and never appealed and therefore

“[t]hat claim, diagnosis, mechanism of injury and/or description of injury is barred

by res judicata and collateral estoppel.” Finally, the BWC argued that no expert

has described, diagnosed, or causally related a concussion or loss of consciousness

to the alleged condition or the mechanism of injury for the industrial injury.

       {¶77} On February 8, 2008 the trial court issued an Order granting the

BWC’s motions in limine as related to the prohibition of any evidence or

argument alleging a “loss of consciousness,” “concussion” and “post-concussion

syndrome.” In its Order, the trial court specifically referred to these motions in

limine as “Branches 4&5” and granted said motions “based on the doctrine of res

judicata and collateral estoppel.”

       {¶78} Our review of the record reveals that on February 11, 2008 Wasinski

filed a notice of filing with the trial court which included a copy of the Industrial



                                        -42-
Case No. 3-08-14 and 3-08-16


Commission’s Record of Proceedings, as typed May 30, 2001. This Record of

Proceedings provides, in relevant part, as follows:

       The order of the District Hearing Officer, from the hearing
       dated 04/17/2001 is affirmed.

       The claim remains allowed for the following conditions:
       contusion to scalp and left knee; cervicothoracic strain;
       lumbosacral strain.

       The claim remains specifically disallowed for “post-concussion
       syndrome.” *** Claimant was injured in a motor vehicle
       accident was on business, out-of-state, on 1/20/2001. No
       treatment was rendered at the scene or on the date of injury.
       The claimant testified she lost consciousness following or during
       the accident but there is no contemporaneous medical evidence
       to verify that statement. *** The Staff Hearing Officer finds the
       medical evidence is not persuasive on which to allow the post
       concussion syndrome. *** He [Dr. Baddour] does not diagnose
       post-concussive syndrome. Dr. Kellum notes claimant has
       ailments of post-concussive syndrome but he does not
       specifically relate this to the motor vehicle accident.

       {¶79} Our review of the record reveals that the Industrial Commission

denied Wasinski’s claimed medical condition of post-concussion syndrome

because there was no contemporary evidence presented regarding a loss of

consciousness at the scene of the January 21, 2001 motor vehicle accident. Our

review of the record also reveals that Wasinski did not appeal the Industrial

Commission’s May 30, 2001 decision to the court of common pleas as required or

allowed under R.C. 4123.512.




                                        -43-
Case No. 3-08-14 and 3-08-16


       {¶80} Additionally, it appears that Wasinski does not attempt to re-litigate

the May 30, 2001 decision and factual findings of the Industrial Commission until

2008, and it appears that Wasinski attempts to do so without any medical

testimony contained in the record formally diagnosing her with a concussion.

Furthermore, we note that the facts surrounding Wasinski’s medical condition as

specifically related to suffering from a concussion, or post-concussive syndrome

have not changed between the January 20, 2001 motor vehicle accident and the

trial court’s finding that the issues of “concussion” and “loss of consciousness”

were barred by the doctrine of res judicata and collateral estoppel.

       {¶81} Based on the foregoing, we find that the trial court did not err or

abuse its discretion in determining that the issues of “concussion” and “loss of

consciousness” were barred by the doctrine of res judicata and collateral estoppel.

Moreover, the trial court’s decision not to allow these issues to become the basis

for separate claims before the jury is distinguishable from the trial court’s decision

not to require the terms “concussion” and “loss of consciousness” to be redacted

from medical records that were testified to and introduced in support of entirely

different claims as discussed in the BWC’s third assignment of error.

Accordingly, Wasinski’s tenth assignment of error is overruled.

       {¶82} Based on the foregoing, the BWC’s assignments of error one

through four are overruled in their entirety. Therefore, Wasinski’s assignments of



                                        -44-
Case No. 3-08-14 and 3-08-16


error one through five are rendered moot.           Additionally, as Wasinski’s

assignments of error six through nine and eleven have been withdrawn, they are

also rendered moot. Finally, Wasinski’s assignment of error ten is overruled.

       {¶83} Accordingly, the Judgment Entries of the Court of Common Pleas,

Crawford County, Ohio are affirmed.

                                                             Judgments Affirmed

WILLAMOWSKI and ROGERS, J.J., concurs.

/jlr




                                       -45-